2 Md. App. 355 (1967)
234 A.2d 486
EDWARD LEE GORDON
v.
SUPERINTENDENT, MARYLAND CORRECTIONAL INSTITUTION.
No. 7, September Term, 1967.
Court of Special Appeals of Maryland.
Decided November 7, 1967.
Before MURPHY, C.J., and ANDERSON, MORTON, ORTH, and THOMPSON, JJ.
PER CURIAM:
The application of Edward Lee Gordon for leave to appeal from the order dismissing his petition for post conviction relief from his imprisonment for assault with intent to murder and deadly weapon is hereby denied for the reasons set forth in the opinion filed by Judge George L. Russell Jr., in the lower court.
With regard to the contention raised by petitioner in his application for leave to appeal that he has new facts to prove an allegation of perjury by the State's chief witness, the law is that a claim of discovery of new evidence that might have changed the result of conviction is not ground for post conviction relief. *356 State v. Tull, 240 Md. 49; Daniels v. Warden, 223 Md. 631; Diggs v. Warden, 221 Md. 624. Petitioner also fails to support his claim with facts.
Application denied.